                Case1:17-cv-06851-SHS
                Case 1:17-cv-06851-SHS Document
                                       Document98
                                                100Filed
                                                     Filed 02/15/19Page
                                                         02/08/19   Page  1 of
                                                                        1 of 4 4




                                     Franzblau Dratch, P.C.
S.M. Chris Franzblau                             Attorneys At Law                                   oF couNsEL
Stephen N. Dratch*                                   Plaza One                                      Richard E. Mischel*
Julian Wilsey
Brian M. Dratch*                            35 4 E.1senhower p arkway                               Allen B Pearl
                                                                                                    Sanford F. Young*
Shay Shailesh Deshpande*                           P.O. Box472                         ,. ,. -~    "     .,.           ·   ·... ,...       ••
                                       Livingston, New Jersey 07039-<fft~~~ SJ?NY
                                                                             ti ·nocUtviEN'f .\T LY fILED
                                                                                                                                                     l
  NEW YORK OFFICE
  233 BroadWay, Suite 1800                    Main Office (973) 992-3700                                       BAR
  New York, NY 10279                  Telecopler(973) 992-7945 or(973) 991 t ~            .•r•-:·'""'("·;, ·•,\·•
  (212) 571-1808
  Please reply to NJ Office                   email: sdratch@njcounsel.com   1~!,   ELE,..,:..h..J,
                                                                                              .     ; •.,... ;       l..               .
  WEBSITE: www.njcounsel.com
                                                                             nooc #:                                                            ·-
                                                                             ~~~~~d                                                                  .~
                                       Writer's Direct Dial: (973) 533-7212




                               lfJi!~ftl
                               !i,Q1dJ
 Hon. Sydney H. Stein
 United States District Judge
 Southern Distict of New York
 500 Pearl Street
 Room 23A
 New York, New York 10007

          Re:       Hitachi Data Systems Credit Corp. v. Precision Discovery Inc.
                    Civil Case No. 17-cv-06851(SHS)

 Hon. Judge Stein:

          I am counsel to non-party Great American Insurance Company ("GAIC") in

 connection with a claim that Precision Discovery, Inc. ("Precision") has submitted

 under Crime Protection Policy No. SM 4004332 02 00 (the "Policy"). I write in

 regard to that part of Your Honor's January 31, 2019 Order (ECF dkt # 97) (the

 "January 31 Order") that states, in relevant part, that "a representative of Great

 American Insurance Company with settlement authority shall be present" at a

 second round of mediation between Precision and Hitachi Data Systems Credit Corp.

              00158268 - 1
                         Case 1:17-cv-06851-SHS Document 100 Filed 02/15/19 Page 2 of 4
                         Case 1:17-cv-06851-SHS Document 98 Filed 02/08/19 Page 2 of 4


                     Hon. Sydney H. Stein
                     February 8, 2019
                     Page Two

    r                •          .   . .               . ..
~llDScc•J who I Ufde~~--8!~ the parties to the above-referenced action.                                                                              (GAIC
    t                                            •                            .~       •
J                                          •           ...       ,

received .nptice ~(the January)! Order on February 5, 2019 when a copy was
'       • .i.   •                    •    l \.   .:   :·     •                :.           ;                                           .


f?rwarded.to it via ~~ail by Precision's broker). For the reasons described below, I
                     '" •i.                                      • l ••   •   (    t



respectfully request that the Court reconsider its command to GAIC to appear at the

mediation.

                    While I canno~ speak to any representations that have been made to Your
                                                                                                                 -~.. .'.    :
                                                                                                                                 ...   •, ••·   {'


Honor as GAIC is not a party to these proce_~ ing~, if appears to.me that the Court
                                                                                               • : J'.,.. ·•   \ 1,,   ·:'




is under the misimpression that GAIC is Precision's liability insurer and agreed to

indemnify Precision against claims by third-parties such as HDSCC. That is not the

case. Rather, the Policy provides first-party coverage to Precision for direct losses

sustained as a result of employee dishonesty. The New York Court of Appeals

explained the distinction:

                             Policies indemnifying against liability . . . obligate the
                             insurer to discharge an obligation owed by the insured to
                             another arising from some act of the insured. The risk
                             insured against is not injury to or loss of the property
                             named in the policy, but liability or responsibility of the
                             insured for loss or injwy caused by the use of such
                             property. In contrast, under the employee dishonesty
                             coverage here, the insurance is against loss of property,
                             owned by or belonging to the insured or others, through
                             employee dishonesty. And the loss occurs when money or
                             other covered property is misappropriated from the
                             insured, irrespective of the capacity in which the insured
                             holds it. That the insured may be liable to a third party for
                             a loss of money resulting from employee dishonesty does
                             not transform a policy covering the insured against a direct
                         00158268 - 1
           Case1:17-cv-06851-SHS
          Case  1:17-cv-06851-SHS Document
                                   Document98
                                            100Filed
                                                  Filed 02/15/19Page
                                                      02/08/19    Page 3 of
                                                                     3 of 4 4



        Hon. Sydney H. Stein
        February 8, 2019
        Page'Tw ~


            loss into one indemnifying against liability[.) Nor does that
            result obtain merely because plaintiff anticipated that the
            fidelity coverage would operate by virtue of the insured's
            liability to it.

175 E. 74th Corp. v. Hartford Accident & Indem. Co., 51 N.Y.2d 585, 593 (1980)

(citations and quotations omitted). Accordingly, GAIC, under the Policy, cannot be

obligated to pay money to HDSCC for claims it might have against Precision, which

is typically the reason that an insurer will be required to participate in litigation

(including mediation) involving its insured.

      But beyond the atypicality of having a first-party insurer participate in the

mediation of claims between the insured and third-parties, requiring GAIC to

participate in such a manner in these proceedings would greatly prejudice GAIC's

rights under the Policy to investigate Precision's claim. Unlike a liability po,licy,

GAIC is not obligated to indemnify its insured merely by virtue of the fact that a

judgment may be entered against the insured. Nor is GAIC obligated to pay its

insured merely by virtue of the fact that its insured has suffered a loss of some sort

that can be traced to acts of the insured's employee. Rather, the obligation to pay

will tum on many intensive fact based determinations, such as the employee's state

of mind and whether the loss (or specific parts of the loss) are actually the direct

result of the employee's acts or whether they can be attributed to other factors. To

date, GAIC's investigation to enable it to make these determinations is still ongoing

        00158268 - 1
            Case 1:17-cv-06851-SHS Document 100 Filed 02/15/19 Page 4 of 4
            Case 1:17-cv-06851-SHS Document 98 Filed 02/08/19 Page 4 of 4


           Hon. Sydney H. Stein
           February 8, 2019
           P a g ~~

and, as I understand it, virtually no discovery has occurred in this action.

Accordingly, GAIC, by virtue of being required to attend the mediation session,

would be encouraged to pay a claim under its Policy (perhaps to a third-party}

without the benefit of a full investigation to determine whether the claim is even

covered.

      In sum, while I can appreciate the Court's desire to see this litigation resolved,

for the reasons stated above, GAIC is not a proper party to achieve that end.

Accordingly, GAIC respectfully requests that the Court revise the January 31 Order

to strike any obligation that GAIC attend the second mediation session.




SND/dam
cc: John A. Boudet, Esq.(Gray Robinson)
    Lawrence M. Pearson, Esq. (Wigdor, LLP)




           00158268 - l
